Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	The Terminal Disclaimer filed on 08/28/21 was approved. It links with Patent no.
10, 540, 513.
 	Applicant filed Terminal Disclaimer on August 28, 2021, 2021 to overcome the non- statutory obviousness-type double patenting rejection over claims 1-20 of Patent no. 10, 540, 513 and it has been entered.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney
Travis J. Sumpter., Reg. No. 73,881 on September 03, 2021.

3. 	The claims have been amended as follows:

storage media 
 	receiving a natural language query from a client device at a first natural language processor inside a data protection compliance boundary in a computer system;
 	processing the natural language query via the first natural language processor;
 	transmitting data from the natural language query, with the transmitting of the data from the natural language query being from the first natural language processor to a data protection computer component;
 	determining, via the data protection component, that the data from the natural language query comprises protected data whose transmission to a computerized extension would violate a computer-readable data protection rule, wherein the computerized extension is outside the compliance boundary in the computer system, and wherein the computerized extension is configured to participate in responding to natural language queries received by the first natural language processor, wherein the determining that the data protection rule would be violated comprises determining that the data from the natural language query comprises the protected data whose transmission from the first natural language processor to the computerized extension would violate the data protection rule, and wherein the computerized extension comprises one or both of an extension natural language processor that is programmed to produce intents for natural language queries or a conversation query processor that is programmed to use determined intents of natural language queries in generating query answers; and


Allowable Subject Matter
 	Claims 1-20 are allowed. 
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “receiving a natural language query at a first natural language processor inside a data protection compliance boundary in the computer system; processing the natural language query via the first natural language processor; transmitting data from the natural language query to a data protection computer component; determining, via the data protection computer component, that the data from the natural language query comprises protected data whose transmission to a computerized extension would violate a computer-readable data protection rule, wherein the computerized extension is outside the compliance boundary in the computer system, wherein the computerized extension is configured to participate in responding to natural language queries received by the first natural language processor, wherein the determining that the data protection rule would be violated comprises determining that the data from the natural language query comprises the protected data 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163